PER CURIAM.
Laurent Dorivert timely appeals a jury verdict convicting him of the first-degree murder of his wife, Marie Dorivert. He contends that the trial court erred in denying his motion for judgment of acquittal in *1209this circumstantial evidence case. We have carefully considered the evidence presented at trial in light of the standard applicable in circumstantial evidence cases. See, e.g., McArthur v. State, 351 So.2d 972, 976 (Fla.1977). More specifically, we find that the eye witness testimony placing Do-rivert at the scene of the murder in the narrow time frame during which the murder occurred, along, with the blood and DNA evidence linking Dorivert to the murder scene were sufficient to rebut Do-rivert’s proffered hypothesis of innocence — that he was running errands and nowhere near the crime scene during or after the murder, so that someone else must have committed the crime.
AFFIRMED.
TORPY, LAWSON, and COHEN, JJ., concur.